              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:10-cr-00075-MR-WCM-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                          ORDER
                                )
(2) ANDRE EDWARD VANDER,        )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss [Doc. 67].

     For the reasons stated in the Government’s Motion, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 67] is GRANTED, and Count One of the Bill of Information in

the above-captioned case is hereby DISMISSED as to the Defendant Andre

Edward Vander only.
                                 Signed: January 2, 2020
     IT SO ORDERED.
